Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
We see no errors in the decree of the District Court on the referee’s report upon the accounts of Naglee, receiver, except the disallowance of eleven hundred and twenty-seven dollars for money paid for the recovery of the books of Adams & Co. We think this sum should have been allowed him. It is true, the general rule is stated to be that the receiver is to pay out nothing without the order of the Court. (Edw. on Rec. 104.) But this rule is not unqualified. Some exceptions apply. Nor does it follow that, in every case in which he neglects to obtain this order, he must necessarily be denied reimbursement, especially in a Court of Equity. But in this case the receiver was authorized to prosecute suits for the recovery of the assets of the estate he represented; and this item may be regarded as a part of the necessary or appropriate expenditures to' the proper prosecution of the suit and the protection of the interests of the creditors. If the receiver had sent to Oregon for a witness, who knew the same facts contained in these books, we presume the charge for it would not be disputed; *208and we see no difference in principle between such an item of expenditure and that before us. (See Hill on Trustees, 571.)
We remand the case, that this error may be corrected by a modification of the decree in this respect. The decree is otherwise affirmed, but without costs.